         Case 8:15-cv-01356-TDC Document 802 Filed 11/13/18 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MARYLAND

                                                   )
CLAUDIO DE SIMONE,                                 )
                                                   )
            Plaintiff,                             )
                                                   )
v.                                                 )      Civil Action No.: 8:15-cv-01356
                                                   )
VSL PHARMACEUTICALS, INC., et al.                  )
                                                   )
            Defendants,                            )

         VSL PHARMACEUTICALS, INC.’S BENCH BRIEF REGARDING
                ITS BREACH OF FIDUCIARY DUTY CLAIM

       Defendant/Counterclaim Plaintiff VSL Pharmaceuticals, Inc. (“VSL Inc.”), in opposition

to Plaintiffs’ contention that VSL Inc.’s breach of fiduciary duty claim should be limited to

actions or omissions occurring after the effective date of the 2014 Danisco Supply Agreement,

states as follows:

       1.      On November 13, 2018, after nine days of trial and in connection with discussing

draft jury instructions with the Court, Plaintiffs raised for the first time that this Court’s summary

judgment ruling, issued on October 9, 2018, should be interpreted to confine VSL Inc.’s breach

of fiduciary duty claim to events occurring on or after the execution of the 2014 Danisco Supply

Agreement. Plaintiffs’ argument not only ignores what has been VSL Inc.’s fiduciary duty claim

from the outset of this case, but it also is inconsistent with the plain language of the Court’s

Order on Summary Judgment [ECF No. 677], and its Memorandum Opinion [ECF No. 676] in

support thereof.

       2.      In its Memorandum Opinion, the Court cited its earlier preliminary injunction

order in which it, among other things, enjoined De Simone from cutting off VSL’s supply from

Danisco before January 31, 2016. ECF No. 676 at 25. As the Court recognized in its first

                                                  1
         Case 8:15-cv-01356-TDC Document 802 Filed 11/13/18 Page 2 of 5



preliminary injunction order, VSL Inc.’s breach of fiduciary duty claim has consistently focused

on the multiple steps De Simone took, as early as 2013, to usurp valuable corporate opportunities

from the company.     ECF No. 99 at 29–30.          While the Court discussed the 2014 Supply

Agreement and De Simone’s self-serving use of that document (and the change of control

provision in the 2010 Know How Agreement) to cut off VSL Inc.’s supply of VSL#3, it certainly

recognized that VSL Inc.’s fiduciary duty claim, from a chronological standpoint, was based on

actions that De Simone took long before June 2014, including but not limited to the trademark

application he filed in September 2013. Id. “Through his trademark applications, [De Simone]

was poised to market that co-opted supply so as to capitalize on VSL’s brand recognition.      In

essence, De Simone appears to have laid the groundwork to substitute himself for the corporation

of which he was the chief executive officer. Such actions likely would violate De Simone’s

fiduciary duty as an officer and director of VSL because it ‘would work injury to the

corporation,’ ‘deprive it of profit or advantage,’ and constitute self-dealing.” De Simone, 133 F.

Supp. 3d. at 795.

       3.      VSL Inc.’s breach of fiduciary duty claim at trial, and the evidence it has

introduced in support of that claim, is consistent with a theory of the case that it has advanced

from the outset: De Simone, while serving in a fiduciary role as the company’s president and

CEO, “laid the groundwork” to steal the company’s probiotic business for himself. The steps he

took to “lay the groundwork” are not limited to the 2014 Supply Agreement or the events that

took place thereafter. To the contrary, they include a series of calculated steps De Simone took

to seize VSL Inc.’s brand, supply and information in order to render it unable to continue to

compete, steps that De Simone started taking in 2013.




                                                2
         Case 8:15-cv-01356-TDC Document 802 Filed 11/13/18 Page 3 of 5



       4.      A fair reading of the Court’s Memorandum Opinion, as well as the parties’

competing briefs on the fiduciary duty claim, do not support Plaintiffs’ eleventh-hour contention

that VSL Inc.’s fiduciary duty claim should be artificially constrained to June 2014 through

November 14, 2014 (when De Simone resigned). To the extent any time frame limitation was

argued in connection with the summary judgment motions, it was the 3-year statute of limitations

under Maryland law applying to fiduciary duty claims. ECF No. 676 at 19 (“Here, VSL filed its

original Counterclaim on June 2, 2015, so it can proceed on only those claims that accrued on or

after June 2, 2012.”). Consistent with this focus, the Court’s Memorandum Opinion states:

“VSL asserts that De Simone breached his fiduciary duty as CEO of VSL in a number of ways.”

ECF No. 676 at 16. The Opinion recognizes that “VSL has also asserted breach of fiduciary

duty, conspiracy, and fraud relating to events since June 3, 2012.” Id. at 24 (emphasis added).

The Order specifically references, as an example, VSL’s assertion that De Simone’s registration

of trademarks that infringed on VSL’s trademark of VSL#3 is included in those claims—which

occurred in September 2013. Id. See also Trial Exhibit 906 at VSLPHARMA00048714. The

Court concluded that “the remaining parts of VSL’s breach of fiduciary duty claims are viable,

and [] the De Simone Parties’ request for summary judgment on these claims will be denied.”

Id. at 25. Although—in denying Plaintiffs’ motion for summary judgment on breach of fiduciary

duty as it specifically related to the 2014 Danisco Supply Agreement—the Court concluded that

the resolution of that specific issue “is likely to impact the VSL Parties’ remaining theories of

liability for their breach of fiduciary duty claims,” the Court determined that “all remaining

aspects of these claims should be resolved at trial.” ECF No. 676 at 27 (emphasis added).

       5.      Following the Court’s Memorandum Opinion expressly stating that VSL Inc.

could proceed on “those claims that accrued on or after June 2, 2012,” the parties submitted their



                                                3
         Case 8:15-cv-01356-TDC Document 802 Filed 11/13/18 Page 4 of 5



Joint Pretrial Statement. In it, VSL Inc. set forth numerous exhibits pertaining to the time period

prior to June 2014, including exhibits relating to De Simone’s filing of trademark applications

(in September 2013 and June 2014), seizing control of the DSMZ master cell bank account (in

November 2013), refusing to share information with the company’s shareholders (starting as

early as January 2014 and continuing through May 2014), destroying corporate paper and

electronic records (in June 2014), and secretly negotiating regarding the creation of a new

business arrangement with Marc Tewey in the Spring and Summer 2014. Plaintiffs did not

object at the Pretrial Conference, during the admission of evidence at trial, or at any other time

prior to November 13, 2018, on grounds that VSL Inc. was limited by the Court’s summary

judgment order to events occurring on or after the 2014 Danisco Supply Agreement was

executed.    Moreover, Plaintiffs previously proposed no jury instruction limiting VSL Inc.’s

claims to that time frame. They should be precluded from making that argument now.

       6.      To rule now that VSL Inc.’s breach of fiduciary duty claim is limited to actions

occurring on or after the 2014 Danisco Supply Agreement would unfairly and improperly reduce

Maryland’s 3-year statute of limitations by 19 months. It would also unfairly prejudice VSL

Inc.’s rights to pursue its fiduciary duty claims and cause unnecessary confusion for the jury.

       WHEREFORE, for these reasons, the Court should deny Plaintiffs’ request to limit VSL

Inc.’s breach of fiduciary duty claim to actions or omission that occurred after the date of the

2014 Danisco Supply Agreement.

Dated: November 13, 2018

                                      VSL PHARMACEUTICALS, INC.,


                                             /s/ Brian L. Schwalb
                                        Brian L. Schwalb, Esq. (USDC MD. Bar No 11326)
                                        Venable LLP
                                        600 Massachusetts Avenue, NW

                                                 4
Case 8:15-cv-01356-TDC Document 802 Filed 11/13/18 Page 5 of 5



                       Washington DC 20001
                       Telephone: (202) 344-4356
                       Facsimile: (202) 344-8300
                       blschwalb@venable.com
                       Brian Cashmere, Esq. (USDC MD. Bar No. 14170)
                       Williams Mullen, P.C.
                       8300 Greensboro Drive, Suite 1100
                       McLean, VA 22102
                       Tel.:        (703) 760-5200
                       Fax: (703) 748-0244
                       E-mail:      bcashmere@willimsmullen.com

                       Admitted pro hac vice
                       Douglas M. Nabhan, Esq. (VSB No. 24078)
                       Turner A. Broughton, Esq. (VSB No. 42627)
                       Andrew O. Mathews, Esq. (VSB No. 77068)
                       Williams Mullen
                       P.O. Box 1320
                       Richmond, VA 23218-1320
                       Telephone: (804) 420-6000
                       Facsimile: (804) 420-6507
                       dnabhan@williamsmullen.com
                       tbroughton@williamsmullen.com
                       amathews@williamsmullen.com

                            Counsel for Defendant/Counterclaim Plaintiff VSL
                            Pharmaceuticals, Inc.




                              5
